Citation Nr: 0514724	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  02-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right shoulder dislocation, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its February 2004 remand.  The veteran requested 
a Board hearing in his February 2002 VA Form 9.  He was 
afforded an RO hearing in May 2002.  The purpose of February 
2004 remand was in part to afford the veteran a Travel Board 
hearing.  A September 2004 Report Of Contact, VA Form 119, 
shows that the veteran stated that he did not want a Travel 
Board hearing and requested an immediate transfer of his 
claims folder to the Board.  

Originally, the veteran's appeal included the issue of 
entitlement to service connection for major depressive 
disorder.  By virtue of a December 2004 rating decision, this 
claim was granted, and the veteran was assigned a 30 percent 
rating.  The veteran has not, to date, expressed disagreement 
with that decision, and consequently, the issues on appeal 
are limited to those set forth on the title page of the 
decision.  

The veteran contends that he is entitled to compensation 
benefits for thyroid, in addition to muscle and neurological 
conditions that he believes are associated with his service-
connected disabilities.  These matters are referred to the RO 
for all appropriate development and adjudication.  

The issues of entitlement to service connection for tinnitus, 
head trauma and cervical spine disability are addressed in 
the REMAND portion of the decision below.  These matters are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's right shoulder disability is currently 
manifested by limitation of motion, pain, instability and 
muscle wasting, without evidence of ankylosis or impairment 
of the humerus, including either fibrous union of the major 
extremity or nonunion of the humerus.

3.  The veteran has a high school education and a work 
history as a carpenter, a security guard, truck driver, bus 
driver and a mail handler; he last worked in 1997.  

4.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a right shoulder dislocation (major) have 
not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59; 4.71a, Code 5200, 5201, 5202 (2004).   

2.  The veteran is not totally disabled or otherwise 
unemployable by reason of his service-connected disabilities.  
38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. § 4.16 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating
Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection was established for residuals of a right 
shoulder dislocation in an August 1985 rating decision.  The 
veteran was assigned an initial rating of 20 percent 
evaluation.  The originating agency increased the veteran's 
disability rating from 20 to 40 percent in a December 1992 
rating decision for dislocations, reduced range of motion and 
pain.  The effective date of this award is November 1991.  
This is the veteran's current disability rating under the 
provisions of 38 C.F.R. § 4.71a, Codes 5201-5202.  

Diagnostic Code 5201 pertains to limitation of motion.  A 40 
percent rating is applicable for limitation of arm motion to 
25 degrees from the side in the major or dominant extremity.  
38 C.F.R. § 4.71a, Code 5201.  This is the highest schedular 
rating provided for limitation of motion.  

A 40 percent rating is applicable for impairment of the 
humerous characterize by a fibrous union of the minor 
extremity.  The next higher evaluation of 50 percent requires 
a fibrous union of the major extremity, and a 60 percent 
rating is provided for nonunion of the humerous (false flail 
joint).  38 C.F.R.§ 4.71a, Code 5202.  

Finally, higher ratings may be assigned where there is 
evidence of ankylosis of the major extremity.  Where 
ankylosis is intermediate between favorable and unfavorable a 
40 percent rating is assigned.  The next higher evaluation of 
50 percent is assigned for unfavorable ankylosis, with 
abduction limited to 25° from side.  38 C.F.R.§ 4.71a, Code 
5200.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The Board has reviewed all pertinent evidence of record 
including the reports of VA evaluation and treatment, the 
veteran's statements, his RO testimony and excerpts from 
medical tests and Internet searches.  

At the May 2002 RO hearing, the veteran testified that his 
service-connected right shoulder disability precludes him 
from engaging in activities that require lift heavy objects 
and reaching to wash the car, as such activities cause pain 
in the right shoulder.  The veteran reported that he uses 
over-the-counter medication for pain.  He affirmed that he is 
right-hand dominant.  The veteran also described weakness in 
the right upper extremity and indicated that he believed that 
he developed some type of neurological condition as a result 
of his service-connected right shoulder disability.  The 
veteran stated that he can no longer participate in sports, 
and his spouse testified that the veteran could no longer 
perform any work around the house.  

The report of the May 2001 VA examination report shows that 
the veteran was noted to be right-hand dominant.  He 
demonstrated abduction to 90 degrees, external rotation to 80 
degrees, internal rotation to 80 degrees.  When examined in 
November 2004, the right shoulder revealed extension of the 
arm to 45 degrees with pain.  He could flex his arm to 90 
degrees, adduct the shoulder to 0 degrees and abduction his 
arm to 90 degrees.  External rotation was to 90 degrees, 
external rotation was to 70 degrees.  

These findings do not however, result in a higher schedular 
rating for limitation of motion.  Higher ratings may be 
obtained for ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is able to move his right shoulder, albeit with some 
limitation, so it is clearly not ankylosed.  Consequently, a 
higher evaluation for limitation of motion or ankylosis is 
not warranted.  

In addition, the veteran has not shown impairment of the 
humerus that includes either fibrous union of the major 
extremity or nonunion of the humerus in order obtain a higher 
schedular rating under 38 C.F.R. § 4.71a, Code 5202.  The 
report of the June 2004 X-ray examination revealed that bones 
and joints are normal.  

The Board observes that a major components of the veteran's 
service-connected disability picture are pain and 
instability.  The Board observes that these conditions in 
addition to other factors are not productive of a functional 
loss that would be equivalent to a higher evaluation.  

On examination in May 2001, he reported that he had right 
shoulder pain to the level of 10 that is the maximum.  His 
last dislocation was a month previously, and he replaced it, 
as he usually did, by his own relocation maneuver.  The 
veteran stated that the shoulder impaired his life and 
reported that he cannot throw a ball or lift weights.  
Occasionally, he is required to wear a sling and take pain 
medication.  When the veteran disrobed, he was observed to 
have trapezial structure on the right side that appeared less 
developed than those on the left.  There was a decrease in 
size of his supraspinatus and intraspinatus muscle bulk.  The 
veteran was noted to have recurrent dislocation, right 
shoulder, major, secondary to multidirectional instability.  

The veteran underwent another VA peripheral nerves 
examination in June 2002 in order to determine if the veteran 
had developed neurological deficits associated with his 
service-connected right shoulder disability.  The examiner 
ruled out the presence of any neurological component to the 
service-connected disability.  The veteran denied having 
paresthesias in a radicular distribution or in a peripheral 
nerve distribution in the upper extremities.  

The veteran also underwent VA general medical examination in 
November 2004.  Examiner reported that the veteran 
demonstrated pain at the extremes of motion.  The veteran 
stated that he has had chronic pain that occurred on the 
average of 3 times a week and was precipitated by cool 
weather and lifting heavy objects.  He denied any recent 
injury or any neurological deficit related to his shoulder.  
Physical examination showed reflexes were 2+ and equal in the 
upper extremities, and there was normal sensation as well.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Despite the veteran's complaints and 
although the recent medical evidence shows that he has pain, 
instability and muscle wasting are indicated, these factors 
do not result in functional loss in the service-connected 
right shoulder that would be equivalent to an evaluation in 
excess of 40 percent.  Here, the veteran is already in 
receipt of the maximum rating for limitation of motion under 
the applicable codes governing the joint and no higher rating 
is warranted based on Deluca factors.  See also Johnson v. 
Brown, 10 Vet. App. 80 (1997) cf. VAOPGCPREC 36-97.  

The Board finds that the preponderance of the evidence is 
against the claim for an evaluation in excess of 40 percent 
for residuals of a dislocation of the right shoulder.  The 
veteran is receiving the maximum rating for limitation of 
motion in the dominant arm.  He has not shown impairment of 
the humerous that includes either fibrous union of the major 
extremity or nonunion of the humerous.  The report of the 
June 2004 X-ray examination revealed that bones and joints 
are normal.  Moreover, there is no evidence of unfavorable 
ankylosis in the dominant extremity.  In view of the 
forgoing, the preponderance of the evidence is against the 
claim for a rating in excess of 40 percent for residuals of 
right shoulder dislocations.  

Extrascedular ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, supra.  Consequently, the Board will consider whether 
this case warrants the assignment of an extraschedular 
rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The schedular ratings are not inadequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations and 
has not shown that he requires routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.  

The Board finds it conceivable that right shoulder pain, 
instability and limitation of motion would have a negative 
impact on the industrial activities.  The Board, however, is 
not convinced that the right shoulder disability is 
productive of marked interference with the veteran's 
employment.  The veteran is advised that a 40 percent rating 
is reflective of degree of disablement produced by the 
service-connected right shoulder disability.  Consequently, a 
higher rating is not warranted on extraschedular grounds.  

Unemployability
Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a). 

Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, it was 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c).  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances are unable to secure and 
follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  In 
determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  

The Board has reviewed all pertinent evidence of record 
including the reports of VA evaluation and treatment, the 
veteran's statements, the testimony provided at the May 2002 
RO hearing and excerpts from medical tests and Internet 
searches.  The veteran and his representative contend, in 
essence that his service-connected disabilities render him 
unemployable.  The veteran testified that he can no longer 
work as a carpenter, that he tried other employment, such as 
a security guard, but was unsuccessful because of his 
service-connected disabilities.  

Information in the claims folder, including the application 
for benefits and records from the Social Security 
Administration show that the veteran completed high school, 
had a work history as a security guard, a truck driver, a bus 
driver, and a mail worker.   He last worked in 1997.  The 
administrative decision notes that the veteran who was high 
school educated, was semi skilled and had a narrow range of 
employment opportunities.  

Employment information received from the supervisory 
personnel management specialist of Pine Bluff Arsenal shows 
that the veteran worked in 1988 as a security guard and 
resigned in October of that year due to worsening of his 
service-connected disability.  Information from other 
employers, including Tyson's Food and Well Fargo Guard 
Services show that the veteran resigned from his positions as 
a result of right shoulder and health reasons, respectively.  

In addition to a right shoulder disability, the veteran is 
service-connected for major depressive disorder for which the 
veteran has been afforded a 30 percent rating.  He currently 
has a combined rating of 60 percent.  Thus, he satisfies the 
schedular requirements for TDIU.  

The Board's task is to determine whether there are 
circumstances in this case apart from the nonservice-
connected conditions and advancing age that would justify a 
total disability rating based on unemployability.  The 
absence of a medical opinion that the veteran is currently 
unemployable need not be fatal in this case.  For a veteran 
to prevail on a claim based on unemployability, however, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the record does not reflect some factor or 
special circumstance that would place the veteran in a 
different position than any other veteran rated as 60 
percent.  The veteran is advised that a combined evaluation 
of 60 percent is of itself an acknowledgment that the 
service-connected disabilities have a negative impact on the 
veteran's ability to work.  The record does not support a 
finding of unemployability solely on the basis of the 
veteran's service-connected disabilities.  

The current nature and severity of the veteran's service-
connected right shoulder disability has been addressed in 
detail.  Turning to the major depressive disorder, the Board 
has reviewed all pertinent evidence, including the results of 
the May 2001 and November 2004 mental disorder examinations.  

The report of the May 2001 mental disorders examination shows 
that the veteran was noted to have a depression, without 
thought disorder, loosening of associations, confusion, gross 
impairment of memory, disorientation, delusional thinking, 
hallucinations or disruption of insight or judgment.  The 
Global Assessment Functioning Score (GAF) was 55.  In 
subsequent treatment records, dated in June and September 
2004, GAF scores of 35 and 30 were recorded, respectively.  
No opinion was provided with respect to the impact of 
service-connected mental disorder on the veteran's 
employability.  

When the veteran was evaluated in November 2004, he was noted 
to have a depression, without thought disorder, loosening of 
associations, confusion, gross impairment of memory, 
disorientation, delusional thinking, hallucinations or 
disruption of insight or judgment.  The veteran reported that 
if he does not take his medication, he becomes violent.  His 
GAF Score was 49.  

Opinions regarding the veteran's employability status are 
contained in the record as well.  The May 2001 VA medical 
examination report shows that the examiner noted that the 
veteran who previously had been trained in carpentry that he 
could not return to that type of employment.  The examiner 
opined that the veteran was unemployable and the right 
shoulder contributes to his unemployability, as do other 
health factors.  Clearly this examiner reached the conclusion 
that the veteran was unemployable based on a disability 
picture including both service-connected and nonservice-
connected disabilities.  As noted above, the veteran's 
entitlement to TDIU must be demonstrated irrespective of the 
effect of nonservice-connected disabilities.  That means that 
the service-connected disabilities alone must render the 
veteran unemployable.  

The veteran is advised once again that factors such as 
advancing age, or intercurrent disability may not be 
considered in determining entitlement to a total disability 
rating.  38 C.F.R. § 4.19.  The Board notes that the 
veteran's disability picture is complicated by nonservice 
connected conditions including hypothyroidism, chronic 
obstructive pulmonary disease, gastrointestinal complaints, 
problems with his vision, headaches and a pituitary tumor.  

Also, when the right shoulder was examined at the November 
2004 VA general medical examination, the examiner opined that 
the veteran's disabilities, including the service-connected 
shoulder disability, do not render him unemployable.  

Moreover, the report of the November 2004 mental disorders 
examination shows that the examiner found that the veteran's 
service-connected depressive disorder does not precludes the 
veteran from engaging in gainful employment.  

The Board notes that the March 2005 statement, the veteran's 
representative argues that the medical opinions provided in 
November 2004 did not take into account the complete service-
connected disability picture when finding that the veteran 
was not unemployable.  The Board's attention is also directed 
to the GAF score of 49 that the representative deems to be 
indicative of serious symptoms, including an inability to 
keep a job.  

The Board finds that the November 2004 opinions credible as 
they were based on current findings and a review of the 
entire clinical record.  Significantly, the examiner of the 
medical examination appears to say that the veteran is not 
precluded from engaging in gainful employment by either 
service-connected or nonservice-connected disabilities.  

Of greater importance is the absence of any evidence or 
circumstances in the veteran's case that would place him any 
a different position than any other veteran current in 
receipt of a 60 percent combined rating.  He is advised that 
a rating of 60 percent of itself contemplates some degree of 
industrial impairment.  Nevertheless, the preponderance of 
the evidence is against the claim of entitlement to a total 
rating based on unemployability, as the veteran is not shown 
to be precluded from engaging in substantially gainful 
employment by reason of his service-connected disabilities.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the April 2004 letter.  The RO afforded the 
veteran details about the sources of evidence that might show 
his entitlement.  Specifically, the veteran was informed of 
the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provide a 
statement concerning how the veteran could prevail on his 
claims for a higher rating and a total rating based on 
individual unemployability.  Also, the RO specifically asked 
the veteran to submit all relevant evidence in his 
possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO obtained the 
veteran's VA treatment records and assembled a record 
reflecting the veteran's current disability picture.  In 
addition, the RO provided the veteran with several VA 
examinations to determine current nature and severity of his 
service-connected conditions.  The veteran was also afforded 
the opportunity to provide testimony at May 2002 RO hearing.  
In December 2002, the veteran stated that he had no more 
evidence to submit.  In view of the foregoing, VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not be prejudiced 
by the Board's proceeding to the merits of the claim.  


ORDER

An increased rating for residuals of a right shoulder 
dislocation is denied.  

TDIU is denied.  


REMAND

The RO denied entitlement to service connection for tinnitus, 
residuals of head trauma and a cervical spine disability in 
September 2002.  In January 2003, the veteran submitted a 
statement indicating that he wished to pursue his claims for 
service connection in relation to these issues.  The RO 
should issue a statement of the case with respect to these 
issues.  Manlincon v. West, 12 Vet App 238 (1999).  The 
veteran is advised that these issues are not deemed to be on 
appeal until he has provided a timely substantive appeal 
after his receipt of the statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


